In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-20-00344-CV


                        IN THE INTEREST OF S.N.R.T., A CHILD

                            On Appeal from the 99th District Court
                                   Lubbock County, Texas
            Trial Court No. 2013-509,462, Honorable William C. Sowder, Presiding

                                     January 5, 2021
                             MEMORANDUM OPINION
                         Before PIRTLE and PARKER and DOSS, JJ.


       Appellant, Cindy Renea Bell, appeals from the trial court’s Order in Suit to Modify

Parent-Child Relationship. We dismiss the appeal because Bell has not paid the filing

fee and for want of jurisdiction.


       Bell failed to pay the required filing fee upon filing her notice of appeal. By letter

of December 7, 2020, the Clerk of this Court notified Bell that unless she was excused

from paying court costs under Rule of Appellate Procedure 20.1, failure to pay the filing

fee by December 17 would result in dismissal of the appeal. To date, Bell has not paid

the filing fee or sought leave to proceed without payment of court costs. Because she
failed to comply with a requirement of the appellate rules and a notice from the Clerk

requiring action within a specified time, we dismiss the appeal. See TEX. R. APP. P.

42.3(c).


       Furthermore, Bell filed her notice of appeal untimely. The trial court signed the

Order in Suit to Modify Parent-Child Relationship on August 11, 2020. Bell timely filed a

request for findings of fact and conclusions of law and a motion for new trial. Accordingly,

her notice of appeal was due within ninety days after the order was signed, i.e. by

November 9, 2020. See TEX. R. APP. P. 26.1(a). She filed a notice of appeal on

December 4, 2020.


       A timely notice of appeal is essential to invoking this Court’s jurisdiction. See TEX.

R. APP. P. 25.1(b), 26.1; Verburgt v. Dorner, 959 S.W.2d 615, 616-17 (Tex. 1997). By

letter of December 8, 2020, we notified Bell that her notice of appeal appeared untimely

and directed her to file a response by December 18 showing grounds for continuing the

appeal. Bell has not filed a response to date. Accordingly, we dismiss her appeal for

want of jurisdiction. See TEX. R. APP. P. 42.3(a).


       For these reasons, the appeal is dismissed.


                                                         Per Curiam




                                             2